DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: on line 2 of the claim, remove “, by circuitry” before the phrase “the multi-voltage profile”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  on line 2, remove “he”, replace with -- the --.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-11, 13, 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, applicant has sufficiently defined and claimed a circuit, whereby the prior art does not teach or suggest a first counter to generate a first count indicative of a time duration the first comparator indicates that the glitch trips the first threshold voltage, a second counter to generate a second count indicative of a time duration the second comparator indicates that the glitch trips the second threshold voltage; and a glitch profile circuitry utilizing the first count and the second count to generate a multi-voltage profile of the glitch, wherein the multi-voltage profile includes indications of the time durations indicated by the first count and the second count, in combination with all other limitations set forth in the claim.
Regarding claim 10, applicant has sufficiently defined and claimed a method whereby the prior art does not teach or suggest generating a first count with a first counter, indicative of a time duration that a glitch in a power supply voltage received at the input trips a first threshold voltage; generating a second count, with a second counter, indicative of a time duration that the glitch trips a second threshold voltage, the second threshold voltage being a different than first .
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852